Case 1:18-cr-00099-RBJ Document 297

UNITED STATES OF AMERICA,

Plaintiff,

V.

LACHY ESPINEL,

Defendant.

Filed 11/20/19 USDC Colorado Page 1 of 8

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

CASE NO. 18-CR-00099-RBJ

FL. BAR NO. 32834

NOTICE OF FILING LETTERS TO BE CONSIDERED AT SENTENCING

COMES NOW, Defendant, Lachy Espinel, by and through undersigned

counsel and files letters to be considered at sentencing as follows:

1.

Zs

Letter from David Toledo
Letter from Rayko Rubi
Letter from Patricia Canal
Letter from Yvonne Gomez

Letter from Margarita Rivas
Case 1:18-cr-00099-RBJ Document 297 Filed 11/20/19 USDC Colorado Page 2 of 8

6. Letter from Olga DeSosa

Respectfully submitted,

JEFFREY E. FEILER, P.A.
Attorney for Defendant

7685 S.W. 104" Street, Suite 200
Miami, Florida 33156

Tel: (305) 670-7700

Fax: (305) 669-8198

By: s/ Jeffrey E. Feiler
JEFFREY E. FEILER

CERTIFICATE OF SERVICE
| HEREBY CERTIFY that this 20" day of November, 2019, | electronically

filed the foregoing document with the Clerk of the Court using CM/ECF.

s/ Jeffrey E. Feiler
JEFFREY E. FEILER
Case 1:18-cr-00099-RBJ Document 297 Filed 11/20/19 USDC Colorado Page 3 of 8

Ret., Officer David Toledo
15884 SW 61 Terrace
Davie, FL 33331

786 356-0745

DItO3@comcast.net

June 11, 2019

To Whom It May Concern:

|, David Toledo, have been privileged to know, Lazaro Espinel for approximately 15 years. |
consider him a respectable business man and great friend. | met him while working as a police
officer in the city where his business is established. One of my responsibilities involved
community policing which allowed me to visit various establishments one of which was Lazaro
Radiators. It was there that | observed him interacting with his employees and the community
in a positive an effective manner. | came to realize just how caring, hardworking, and thoughtful
he is overall. He displayed evidence of a positive rapport with clients and went above and
beyond to ensure his customers were well treated and provided them with the best service
possible.

| am glad to let you know how honest, dependable, and conscientious Lazaro Espinel is with
everyone he meets. It is a great honor for me to know him and consider it a privilege to be his
friend.

Please contact me if you need further information.

Sincerely, ; |

David Toledo
 

Case 1:18-cr-00099-RBJ Document 297 Filed 11/20/19 USDC Colorado Page 4 of 8

bed Lt

iuesday, November 19, 2019, 03 33 PM EST

  

Document! - Word

  
  

Rayko Rubi

11/8/2019

 
  
  
 

To whom it may concern:

   

T have known Lachy Espinal for over 15 years. He is one of the best human beings | have ever

He is an amazing man, father, son and friend. He has a beautiful 16-year old daughter that

 
     
  

him now more than ever, She is @ teenager and needs the love and support of her fat

 

these tuff years. He also looks after and provides for his father who suffered a stro

  

V2
(gue @ase—L18-cr-00099-RBJ_Document 297 Filed 11/20/19 USDC Colorado Page 5 of 8 |

06/10/2019

Your Honor,

| have known Lachy Espinel for the last 18 years. In those 18 years Lachy
has been not only a good friend but also a father figure for my 3 boys.

Not only was | going thru a divorce but I was also diagnosed with Breast
cancer, It was a very hard time for me and my family but Lachy was there
as my friend. He took me to my Doctors’ appointments before and after my
surgery. Lachy is a part of our family he is a very kind hearted man. | know
if my sons or | are ever in need of anything Lachy is and will always be

there for us.

 

Thank you

 

 

\

Patricia Cand

 
To whom it may concern:

| have known Lachy Eduardo Espinel for over 20 years. His mother, Margarita Suarez-

Rivas, isa _
very close friend. More than a friend, she is family. 4

eee was promers a very good education eatly on but it was his. enact a always impressed

spirit from a jours age.
radiators.

He has always possessed love of family, his mother, Aa a dis
provide for his family.

 
   

pool? GB.) Document 297 Filed 11/20/19 USDC Colorado Page 7 of 8

Margarita Suarez Rivas

Maggies2362@ yahoo.com

786-302-1962

d like to say that my son is kind. He is a workaholic. My son went to
me with me. | am a widow since 1996. He visits me on regular basis -
retired. His dad and | gota divorce when he was young.
When | had breast cancer at 37, he was always there. He

To whom it may concern

tam Lachy Espinel’s mom. | woul
good private schools. He spends ti

Makes sure I’m ok. Specially now that | am
But Lachy and ! have always been very close.
would get me my favorite fruits. My special Peruvian food, he would deliver it himself. To the

ke 46. Six years ago that

hospital can’t be without my son. Later on| had brain surgery. When | was fi
brain tumor was found again. | had to have gamma knife. My son took me to that. Makes sure every
od to see the tumor. lf

year he takes me to my MRI. Because | get very nervous. They put dye in my blo

something happens to Lachy, t don’t know what! would dol!!!

He is my support. | am 66 years old now. | pray a lot, For him and for all my family. He is now going at
dee at my. heme for the sick. 1 pa a

times with me to Catholic Church. He comes to my rosaries that |
ero of Holy ladies that we always pray together.
as Larned a fot with this experience he has had. He: wo rks and he 3

 

 
  
    

ue I'm sure Lachy h
- that has had 2 ee

be | He is amazing.

 
       
 

Subject: Lachy Eduardo Espinel -
Date: Jun 9, 2019 at 12:04:42 PM
es2362(

 

successful business. He is a good father to his teenage daughter
and provider . . a oe

 
